Appellant claims that his bill of exception number three reflects error. We observe that said bill as it appears in the transcript does not bear the approval of the trial judge. For that reason, perhaps, it was not discussed in our original opinion. However, if it was approved and the failure to so show resulted from oversight in preparing the transcript no error is shown. The State relied upon an election held in justice precinct No. 3 of Marion County in January, 1910. Bill of exception number three shows that upon cross-examination of the deputy county clerk of said county appellant attempted to prove by him that at an election held in said precinct in October, 1936, the sale of intoxicating liquor was legalized. Objection was sustained because the record was the best evidence. It does not appear that the original record or certified copies thereof were offered in evidence.
Appellant's motion for rehearing is overruled. *Page 398